Hilton, J.
—Although it is not necessary in pleading to set out the items of an account referred to in it, yet in an action for work, labor, services, and materials, the complaint should be so sufficiently definite and certain as to enable the defendant to ascertain from it the nature and character of the claim, and the period within which it is alleged to have arisen. (Code, §§ 158, 160.) If more particularity is desired, it can be obtained either by demand, or a judge’s order, under section 158.
Tested by these views the complaint is clearly defective. It is so indefinite and uncertain that the precise nature of the plaintiff’s claim is not apparent from it. It must be amended, and the defendant will have twenty days to answer after service of it as amended.